COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-180-CV
 
  
STEVE 
MCKEEVER                                                                 APPELLANT
  
V.
  
CB 
RICHARD ELLIS, INC.                                                           APPELLEE
 
  
----------
FROM 
THE 153RD DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Joint Motion To Vacate The Trial Court's Judgment and 
Remand” filed by appellant and appellee.  It is the court's opinion that 
the motion should be granted.  Accordingly, without regard to the merits, 
we vacate the trial court's judgment and remand the case to the trial court for 
rendition of a judgment in accordance with the parties' settlement 
agreement.  See TEX. R. APP. P. 42.1(a)(2)(B); Innovative Office Sys., 
Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
  
  
                                                                  PER 
CURIAM
  
 
 
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
June 23, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.